Citation Nr: 0914983	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-02 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for cervical and right 
shoulder sprain, to include as secondary to a service-
connected disability.

2.  Entitlement to a rating in excess of 30 percent for 
conversion disorder, to include problems involving 
breathing/respiratory problems and spasms of the calves and 
left hamstring.

3.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.  

4.  Entitlement to a rating in excess of 10 percent for left 
knee tendonitis, status post synovial sarcoma.

5.  Entitlement to a rating in excess of 10 percent for scar 
of the left knee, status post synovial sarcoma.

6.  Entitlement to an initial compensable rating for ganglion 
of the left wrist.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
November 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 2008, the Veteran testified before 
the undersigned at a Board hearing in Washington, D.C.

The Veteran has raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  This matter is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran has submitted medical records in support of her 
claim.  Her representative indicated that they would not 
waive initial RO jurisdiction over this evidence.  As such, 
the case must be remanded for the RO to review that evidence.  
See 38 C.F.R. §§ 19.31, 19.37, 20.1304 (2008).

At her personal hearing, with regard to the issue of service 
connection for cervical and right shoulder sprain, she 
testified that during service, she had a magnetic resonance 
imaging (MRI) on June 29th, 2004, at Walter Reed Army Medical 
Center which showed degenerative disc disease.  She contends 
that this disability was incurred during service.  In 
addition, she testified that she had been treated at both 
Walter Reed Army Medical Center and Andrews Air Force Base 
for her disabilities.  In addition, she was hospitalized in 
the psychiatric ward of Sibley Hospital in Washington, D.C., 
for one week in August 2008.  When reference is made to 
pertinent medical records, especially records in VA's 
possession, VA is on notice of their existence and has a duty 
to assist the veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  

In addition, at her personal hearing, the Veteran asserted 
that her cervical and right shoulder sprain, is related to 
service and/or is etiologically related to the service-
connected disability, to include conversion reaction.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.   38 C.F.R. § 3.310(a).   With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficient to show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

The Board notes that the Veteran has not been afforded a VA 
examination to include a VA medical opinion in order to 
determine if the Veteran's claimed cervical and right 
shoulder sprain is etiologically related to a service-
connected disability including conversion reaction.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate her claim.  
38 U.S.C.A. § 5103A.  VA's duty to assist includes providing 
a medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d).  In this case, a VA medical 
opinion that addresses the question of secondary service 
connection is necessary.

As to the issues involving higher ratings, the Veteran 
contends that those disabilities have worsened in severity.  
She asserted that her conversion reaction has resulted in 
anxiety and panic attacks and her conversion reaction has 
caused her to lose her job.  The Veteran and her spouse 
indicated that she must stay at home most of the time.  With 
regard to her migraine headaches, she stated that she cannot 
take the prescription medication and she has had a continuous 
headache for 2 1/2 months.  She also indicated that she 
constantly wears sunglasses because of associated symptoms.  
With regard to her left knee, she related that she has 
limitation of motion, walks with a limp, and has knee pain.  
The knee pain necessitates the use of a wheelchair.  She 
stated that if she does walk, she must use a cane and has 
knee instability.  With regard to the scar, she related that 
is causes extreme pain.  She further indicated that her 
ganglion cyst causes loss of motion and pain and the cyst 
grows in size.  

As the Veteran has asserted that her service-connected 
disabilities have worsened since her last examination, she 
should be afforded a new examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).

The Veteran's representative indicated that the Veteran had 
not been afforded notice consistent with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); however, that notice is only 
required in increased rating claims, not initial rating 
claims.  

The Veteran should also be sent notice regarding secondary 
service connection in compliance with the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

The Veteran and her representative also requested that 
consideration be given to an extraschedular rating in 
conjunction with the claims above.  The Board refers this 
matter to the RO/AMC.  See Bowling v. Principi, 15 Vet. App. 
1 (2001).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority as to 
the issue of secondary service connection for 
cervical and right shoulder sprain.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  After obtaining the appropriate 
medical releases, obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the Veteran's 
treatment at Walter Reed Army Medical 
Center, Andrews Air Force Base, and 
Sibley Hospital in Washington, D.C.

3.  Schedule the Veteran for a VA 
examination(s) to determine the nature 
and etiology of any current cervical and 
right shoulder sprain disability and the 
current level of severity of the 
Veteran's service-connected conversion 
reaction, migraine headaches, left knee 
disability, left knee scar, and ganglion 
cyst of the left wrist.  Any indicated 
tests, including X-rays if indicated, 
should be accomplished.  The examiner(s) 
should review the claims folder prior to 
examination.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current cervical and/or right 
shoulder sprain disability is related to 
service.  

The examiner should also opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not that any current cervical and/or 
right shoulder sprain disability is 
proximately due to, or the result of, a 
service-connected disability including 
conversion reaction.  

The examiner should also opine as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not that any current cervical and/or 
right shoulder sprain disability is 
permanently aggravated by a service-
connected disability including conversion 
reaction.  

The examiner should be provided the 
pertinent rating criteria for the 
service-connected conversion reaction, 
migraine headaches, left knee disability, 
left knee scar, and ganglion cyst of the 
left wrist.  

Pertaining to the psychiatric evaluation, 
all indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
The report of examination should include 
a detailed description of all clinical 
manifestations.  Additionally, if the 
examiner notes the presence of any 
coexistent psychiatric disability, an 
opinion should be provided as to whether 
such psychiatric disability is part and 
parcel of the service-connected 
psychiatric disability or if the symptoms 
of which cannot be distinguished from the 
symptoms of the service-connected 
psychiatric disability.  The examiner 
should comment upon the effects of the 
Veteran's service-connected disability on 
ordinary activity and on how the 
disability impairs her functionally.

With regard to the Veteran's migraine 
headaches, the neurological evaluation 
should determine if the Veteran has 
prostrating attacks and, if so, the 
frequency and duration of those attacks.  
The examiner should also state if the 
migraine headaches are productive of 
severe economic inadaptability.

With regard to the left knee orthopedic 
evaluation, the examiner should perform 
range of motion and state the Veteran's 
range on flexion and extension and if she 
has pain on either movement.  The 
examiner should indicate if the Veteran 
has recurrent subluxation or instability 
and, if so, if it is slight, moderate or 
severe.  

The examiner should also, in accordance 
with DeLuca v. Brown, 8 Vet. App. 202 
(1995), indicate whether the service-
connected left knee disability is 
productive of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
additional limitation of motion or 
additional functional loss.  If the 
Veteran describes flare-ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The examiner should indicate if the 
Veteran has ankylosis of the left knee 
joint.  

With regard to the scar examination of 
the left knee, the examiner should state 
the nature of the current manifestations 
consistent with the rating criteria.  The 
extent of the area involved as described 
in square inches should be indicated.  
The examiner should also determine if the 
scar is deep or unstable or causes any 
functional impairment.  

With regard to the ganglion cyst of the 
left wrist, the evaluation should include 
a medical opinion as to whether the 
ganglion cyst causes limitation of motion 
of the left wrist.  If so, range of 
motion studies should be provided and the 
factors set forth in DeLuca should be 
addressed.  

The examiner(s) should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  The RO/AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  The RO/AMC should also 
address whether referral for an 
extraschedular rating in conjunction with the 
claims above is appropriate.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of the 
case (SSOC) as to any issue remaining on 
appeal, and afforded a reasonable period of 
time within which to respond thereto.  The 
SSOC should address all new evidence which 
has been added to the claims file since the 
November 2006 statement of the case.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

